PER CURIAM.
This cause is before us on petition for writ of habeas corpus and return thereto. Upon consideration of the petition, the return and jurisdictional brief of the respondent, we find that the writ was improvidently issued. The writ is discharged but without prejudice to petitioner’s right to file a petition for writ of habeas corpus in the District Court of Appeal, Fourth District, in the light of North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969); Stonom v. Wainwright, 235 So.2d 545 (Fla.App.lst 1970); and Shedrick v. State, 235 So.2d 57 (Fla.App.4th 1970).
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD and DREW (Retired), JJ., concur.